ORDER

PER CURIAM.
The appellant, Joey Roberts (“Roberts”), appeals from the judgment entered upon a jury verdict of first-degree assault, Section 565.050,1 and armed criminal action, Section 571.015. Roberts was convicted of stabbing Elbert Asher (“Asher”) multiple times in the head and back. During trial, at the jury instruction conference, the trial court denied Roberts’s request that the jury be instructed on self-defense. The trial court subsequently denied Roberts’s untimely filed motion for a new trial on the ground that the trial court erred in failing to offer the self-defense instruction. On appeal, Roberts argues that the trial court plainly erred in declining to instruct the jury on self-defense, and, as a result, his convictions of first-degree assault and the corresponding charge of armed criminal action should be overturned.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R.Crim. P. 30.25(b).

. All statutory references are to RSMo. Cum. Supp. (2011).